I am not in accord with the opinion of Mr. Justice REID. The record shows that Jake Taylor and Bill Horton were seated at the table when the fracas occurred. They were res gestae witnesses. Under 3 Comp. Laws 1929, § 17254 (Stat. Ann. § 28.980), it was the duty of the prosecuting attorney to indorse on the information the names of all known witnesses. In criminal cases the prosecuting attorney should call, if possible, all known witnesses to the transaction. See People v. Vick, 235 Mich. 475. It is the duty of the prosecuting attorney to indorse on the information the names of all known res gestae witnesses. SeePeople v. Keywell, 256 Mich. 139. In People v. Kennedy, *Page 119 267 Mich. 430, 435, we said: "Omission to indorse is not lightly to be condoned."
From the syllabus in People v. Quick, 58 Mich. 321, we read:
"1. The names of all witnesses for the prosecution in a criminal case must be indorsed on the information before the trial or as soon as discovered after it begins; the respondent is entitled to a chance to canvass their character whether they are examined in the main case or on rebuttal."
In People v. Smith, 257 Mich. 319, defendant was tried on a charge of perjury based on his testimony before a grand jury. The jury was investigating as to the commission of crime in the letting of contracts by the school board in the township of Royal Oak. Lottie Thibos was a member of the school board. Her name was not indorsed on the information. She was called as a rebuttal witness and, over the objection of defendant, was permitted to testify. We there said:
"If Lottie Thibos' name had been given in the bill of particulars as one of the members of the school board to whom the defendant had talked, her testimony would have belonged to the people's case in chief and it would have been necessary to indorse her name on the information. As it was not indorsed and was not mentioned in the bill of particulars, the defendant had no reason to expect that she would be produced as a witness against him. It is apparent that the prosecuting attorney did not know of Mrs. Thibos when he filed the bill of particulars and indorsed the names of other witnesses on the information. But he learned about her during the trial. She was taken before the grand jury and there gave her testimony. It then became his duty to apply at once to the court for leave to amend his bill of particulars and to add her name to the information. *Page 120 
Instead of taking that course, she was withheld until after the defendant had given his testimony and his case was practically closed. She was then offered, to the defendant's surprise, as a witness for the alleged purpose of impeachment. No request to the court was made to add her name to the information and no excuse appears in the record or in the people's brief for not having done so as soon as her testimony was discovered. In the language of Justice CAMPBELL, `this was an unfair suppression, in contravention of law.' (People v. Hall, 48 Mich. 482, 488 [42 Am. Rep. 477].)"
In People v. Raider, 256 Mich. 131, we said:
"The purposes of the rule are to insure the disclosure of the whole of the res gestae, to protect the accused against the suppression of testimony favorable to him, and to give him the benefit of cross examination."
Mr. Justice REID states, "The claim of the prosecution is that when defendant was on the stand the prosecution learned for the first time the names of these two witnesses, Jake Taylor and Bill Horton." Because of this claim of the prosecuting attorney, Mr. Justice REID excuses the indorsement of their names on the information.
The record shows that an examination was conducted in the lower court resulting in defendant being held for trial, and at that examination the people were represented by Mr. McLean, an assistant prosecuting attorney. Theodore Drongowski, the principal witness for the prosecution, testified on the trial of this case:
"I mentioned at the examination the fact that there were two men, but I didn't mention their names. I mentioned in the examination the fact that two men were sitting at the table where this trouble apparently took place." *Page 121 
It also appears that these two men were sitting in court during at least a part of the trial and this information was probably known to the prosecuting attorney, Mr. Anderson, who during the argument on the motion for a continuance stated, "These two men were in court yesterday all day until court adjourned."
I do not approve of the conduct of defendant's attorney in waiting until all evidence was in before making a motion for the production of these witnesses, but it was the duty of the prosecuting attorney to call these witnesses. Defendant had a right to expect that they would be called and had the further right to cross-examine all res gestae witnesses. Nowhere in this record do you find a scintilla of evidence that the prosecuting attorney made any effort to locate or have indorsed on the information the names of these witnesses. The excuse that he did not know the names of these witnesses until the defendant was a witness in his own defense does not excuse the fact that he knew or should have known that there were such witnesses. This information was known to him in ample time to permit him to petition the court to have these names indorsed on the information. The trial court was in error in its failure to grant defendant's motion to have the names indorsed on the information or in lieu thereof a continuance of the cause.
The judgment should be reversed and the cause remanded to the circuit court of Ingham county for trial.
BUSHNELL, J., concurred with SHARPE, J. *Page 122